Citation Nr: 0418932	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-16 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 3, 1994, for 
the award of compensation benefits for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO), to deny the benefit sought 
on appeal.  The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in October 1979, that decision was subsumed 
in a May 1981 decision in which the Board denied entitlement 
to service connection for anxiety neurosis, and the May 1981 
decision is final.

2.  The veteran did not again claim entitlement to 
compensation benefits for a psychiatric disorder until March 
3, 1994.

3.  In an April 1997 decision the Board denied the veteran's 
appeal to establish entitlement to an effective date prior to 
March 3, 1994, for the award of compensation benefits for 
PTSD, and that decision is final.


CONCLUSION OF LAW

The issue of entitlement to an effective date prior to March 
3, 1994, for the award of compensation benefits for PTSD is 
res judicata.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in July 1979 for the award of compensation benefits for PTSD 
because he initially claimed entitlement to compensation 
benefits for a nervous disorder in July 1979.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  As will be explained below, the 
Board finds that given the nature of the veteran's claim, the 
VCAA is not applicable to the claim.

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  The veteran's 
claim for an earlier effective date was filed in June 2002, 
after enactment of the VCAA.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held, however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
if entitlement to the benefit claimed is not shown as a 
matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes, regulations, and case law 
defining the Board's jurisdiction.  VA has no duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining any 
evidence, in that no reasonable possibility exists that any 
assistance would aid him in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); see Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual and Procedural Background

The veteran initially claimed entitlement to VA compensation 
benefits for a nervous condition in July 1979.  In an October 
1979 rating decision the RO denied entitlement to service 
connection for a nervous condition, variously diagnosed as a 
schizoid personality, anxiety, depression, and social 
maladjustment, because the evidence did not indicate that any 
of those disorders were related to service.  That 
determination was affirmed by the Board in a May 1981 
decision.  The evidence considered by the RO and the Board 
included the report of a September 1980 VA psychiatric 
examination that resulted in the conclusion that the veteran 
did not have PTSD.  The veteran was informed of the Board's 
May 1981 decision, and that decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

On March 3, 1994, the veteran claimed entitlement to service 
connection for PTSD.  Based on the receipt of new and 
material evidence showing that he had PTSD that was related 
to service, in an October 1994 rating decision the RO granted 
service connection for PTSD and assigned a 30 percent rating 
for the disorder, effective March 3, 1994.

The veteran appealed the effective date assigned for the 
award of compensation benefits, arguing that he was entitled 
to compensation benefits back to July 1979.  He asserted that 
he had amnesia regarding his military service from the time 
he was separated from service until July 1979, and that 
following the July 1979 claim the amnesia recurred and 
prevented him from claiming benefits again until March 1994.  
He asserted that the VA psychiatrist had erred in not 
diagnosing PTSD in September 1980.  He also asserted that 
because he had amnesia following his separation from service, 
he should be awarded compensation benefits effective in 1953 
or, as an alternative, effective in July 1979.

In an April 1997 decision the Board denied entitlement to an 
effective date prior to March 3, 1994, for the award of 
compensation benefits for PTSD.  The Board found that the 
veteran's original claim for service connection for a 
psychiatric disorder had been denied by the Board in May 
1981, and that he did not again claim entitlement to 
compensation benefits for a psychiatric disorder until March 
3, 1994.  The Board found, as a matter of law, that the 
veteran was not entitled to an effective date prior to March 
3, 1994, for the award of compensation benefits for PTSD.

Analysis

All questions in a matter which is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decision on such appeals shall be made by 
the Board.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2003).  The Board may dismiss any appeal which does 
not allege a specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d) (West 
2002).

In numerous statements submitted to the RO following the 
Board's April 1997 decision the veteran again asserted that 
he was entitled to an effective date in July 1979 for the 
award of compensation benefits.  He contended that the VA 
examiner in September 1980 committed "clear and unmistakable 
error" in not diagnosing his psychiatric symptoms as PTSD, 
and that the Board erred in denying entitlement to an earlier 
effective date in the April 1997 decision.  The RO has on 
multiple occasions informed him that he is not entitled to an 
effective date prior to March 3, 1994, because the claim he 
filed in July 1979 was finally adjudicated by the Board in 
May 1981, and resulted in a denial.  The most recent 
determination was made by the RO in June 2002, and is 
currently before the Board on appeal.

In his June 2002 notice of disagreement the veteran stated 
that he was appealing "the failure of the VA Regional Office 
to consider a clear and unmistakable error on prior BVA 
decisions in 1981 and 1997."  In conjunction with his 
current appeal he has also asserted that the VA examiner in 
September 1980 committed clear and unmistakable error in not 
diagnosing his psychiatric symptoms as PTSD.

For the following reasons the Board finds that none of the 
veteran's current assertions present a justiciable issue for 
consideration by the Board.  In Bissonnette v. Principi, No. 
01-1322, 2004 U. S. Vet. App. LEXIS 346 at *16-17, the Court 
outlined the four requisite elements for a claim to be barred 
by the doctrine of res judicata: 

(1) The Court's prior decision must be a valid and 
final judgment; (2) the latter suit must involve 
the same claim or cause of action litigated in the 
first suit; (3) the decision in the original action 
must have been on the merits; and (4) the same 
parties must be involved in both cases.

Citing Neves v. Brown, 6 Vet. App. 177, 179 (1993).

In the instant appeal, the Board denied entitlement to an 
effective date prior to March 3, 1994, for the award of 
compensation benefits for PTSD in the April 1997 decision.  
That decision was a valid and final judgment, and was based 
on the substantive merits of the claim.  The veteran's 
current claim for an earlier effective date involves the same 
parties and the same claim or cause of action that was 
previously litigated, that being entitlement to an effective 
date prior to March 3, 1994.  The Board finds, therefore, 
that the issue of entitlement to an earlier effective date 
for the award of compensation benefits is res judicata.  
Because that issue is res judicata, it does not present an 
error of fact or law for consideration by the Board.  
38 U.S.C.A. § 7105(d) (West 2002); see also Lapier v. Brown, 
5 Vet. App. 215 (1993) (if the Board has previously denied 
entitlement to an earlier effective date, and finality has 
attached to that decision, any subsequent claim for an 
earlier effective date should be denied as a matter of law).

The veteran also contends that the VA examiner in September 
1980 committed clear and unmistakable error in not diagnosing 
his psychiatric symptoms as PTSD.  Although the statute 
provides for the review of final decisions of the RO and the 
Board on the basis of clear and unmistakable error, see 
38 U.S.C.A. §§ 5109A, 7111 (West 2002), there is no basis for 
the review of medical opinions on the basis of clear and 
unmistakable error.  The VA psychiatrist in September 1980 
provided evidence that was considered in denying service 
connection for a psychiatric disorder, but that determination 
was made by the RO, not the examiner, in the October 1979 
rating decision.  

The veteran has not presented any arguments regarding clear 
and unmistakable error in the October 1979 rating decision, 
nor would such arguments present a legal basis for revising 
that decision.  The RO's October 1979 decision was subsumed 
by the May 1981 decision of the Board, in that the Board 
decided the same issue that was initially addressed by the 
RO.  See Manning v. Principi, 16 Vet. App. 534, 540-41 (2002) 
(a decision of the RO is subsumed by a subsequent Board 
decision if the Board decides the same issue addressed by the 
RO based on the same evidentiary record).  Because the RO's 
October 1979 decision was subsumed by the Board's decision, 
it is not subject to revision based on a claim of clear and 
unmistakable error.

In his appeal of the RO's June 2002 determination that he was 
not entitled to an earlier effective date, the veteran 
asserted that the RO had erred in not finding that the 
Board's May 1981 and April 1997 decisions were clearly and 
unmistakably erroneous.  The RO does not, however, have the 
authority to review any decision made by the Board.  See 
Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), reh'g 
denied en banc, 2003 U.S. App. LEXIS 21172 (Fed. Cir. Sept. 
24, 2003), cert. denied, 120 S. Ct. 1251 (2003) (a lower 
tribunal does not have authority to review a decision by a 
higher one).  The veteran has not moved the Board to review 
its May 1981 or April 1997 decisions on the basis of clear 
and unmistakable error.  Because the RO does not have the 
legal authority to review the decisions of the Board, the 
veteran's appeal does not present a specific error of fact or 
law for consideration by the Board.  38 U.S.C.A. § 7105(d) 
(West 2002); see Gomez v. Principi, 17 Vet. App. 369 (2003) 
(the Board may dismiss an appeal that fails to allege a 
specific error of fact or law).


ORDER

The claim of entitlement to an earlier effective date for the 
award of compensation benefits for PTSD is dismissed.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



